Title: To James Madison from Tobias Lear, 27 July 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


27 July 1801, Cap Français. No. 4. Reports that Toussaint has just arrived from Gonaïves, where he apparently spoke with British agent who had recently returned from Jamaica. Notes that British agent has not yet communicated with him; Lear will await his initiative. Expects to hold discussions with Toussaint “this Evening.” Comments on high reputation of Stevens—“he Appears to have served the U. S. with fidelity, and certainly with great ability, so far as relates to establishing the trade of this Island.” Meanwhile American vessels arrive daily, many of them from Windward Islands. “The Productions of this Island even in its present Comparatively neglected state, are immense, and the consumption of our Articles great indeed.” Postscript mentions “a sample of the Preserves & Liqueures made here” sent via the schooner Betsey to President Jefferson.
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 3 pp.; docketed by Wagner as received 15 Aug.



   
   A full transcription of this document has been added to the digital edition.

